Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 and 11 are pending in the instant application.


REASONS FOR ALLOWANCE
In view of the applicants claim amendments and  arguments filed on 04/074/2022 and the following examiners statement of reasons for allowance, claims 1-5 and 11 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method for the treatment of cachexia induced by a chemotherapy drug for treating a cancer, comprising administering to a subject in need thereof treated with 5 FU a therapeutically effective amount of ketamine.

Conclusion
Claims 1-5 and 11 (renumbered 1-6) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629